UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ARETHA DAVIS; DENISE VEREEN;           
LINDA THOMPKINS,
              Plaintiffs-Appellants,
                 v.                              No. 00-2517

ANVIL KNITWEAR, INCORPORATED,
               Defendant-Appellee.
                                       
ARETHA DAVIS; DENISE VEREEN;           
LINDA THOMPKINS,
               Plaintiffs-Appellees,
                 v.                              No. 00-2552

ANVIL KNITWEAR, INCORPORATED,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
          for the District of South Carolina, at Florence.
               Margaret B. Seymour, District Judge.
                         (CA-99-1498-4-24)

                  Submitted: September 28, 2001

                      Decided: October 12, 2001

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



No. 00-2517 affirmed and No. 00-2552 dismissed by unpublished per
curiam opinion.
2                   DAVIS v. ANVIL KNITWEAR, INC.
                             COUNSEL

Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM,
Charleston, South Carolina, for Appellants. Saunders M. Bridges, Jr.,
BRIDGES, ORR & ERVIN, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   The Appellants, Aretha Davis, Denise Vereen, and Linda Thomp-
kins, are former employees of the Appellee, Anvil Knitwear, Inc.
("Anvil"). The Appellants were terminated from their positions as
garment inspectors for gross negligence after Anvil determined they
had approved defective garments for shipment to a customer, which
subsequently rejected the shipment and closed its account with Anvil.
The Appellants brought this action in the Circuit Court for Marion
County, South Carolina, alleging defamation, wrongful termination in
breach of an employment contract, and breach of the implied cove-
nant of good faith and fair dealing. Anvil removed the action to fed-
eral court under diversity jurisdiction and moved for summary
judgment. The Appellants abandoned their defamation claim and
opposed Anvil’s motion for summary judgment. Although the district
court rejected Anvil’s argument that the Appellants were at-will
employees, it granted Anvil’s motion for summary judgment on alter-
nate grounds. Both parties appeal.

   This Court reviews a grant of summary judgment de novo. Higgins
v. E. I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no material
facts in dispute and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322-23 (1986). This Court views the evidence in the light most
                    DAVIS v. ANVIL KNITWEAR, INC.                    3
favorable to the non-moving party. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986).

   On appeal, the Appellants assert the district court erred in finding
their actions were grossly negligent, subjecting them to termination
under Anvil’s employment handbook even if they were not at-will
employees. Anvil asserts the district court properly determined the
Appellants’ actions were grossly negligent, but argues its employment
handbook and oral statements did not alter the Appellants’ at-will
employment status. Because we find no error in the district court’s
determination that the Appellants’ actions constituted gross negli-
gence, see Clyburn v. Sumter County Sch. Dist. 17, 451 S.E.2d 885,
887-88 (S.C. 1994), we need not decide whether the court properly
found Appellants were not at-will employees. We therefore affirm the
district court’s order granting Anvil summary judgment and dismiss
Anvil’s cross-appeal as moot. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid in the deci-
sional process.

                                          No. 00-2517 - AFFIRMED

                                          No. 00-2552 - DISMISSED